Citation Nr: 1442145	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back disability.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in Albuquerque, New Mexico.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The evidence of record included diagnoses of psychiatric disabilities other than PTSD.  As such, the Board has re-captioned the Veteran's claim to include consideration of acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for PTSD and low back disability will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for low back disability was denied in a November 2001 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a November 2001 letter, he did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.
 
2.  In April 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for low back disability.  After this claim was denied in a February 2009 rating decision, he perfected an appeal to the Board.
 
3. Since the November 2001 rating decision, evidence has been received that has not previously been considered by VA and pertains to a new theory of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001), currently, 38 U.S.C.A. § 7105(c) (West 2002): 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disability because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In October 2000, the Veteran submitted a claim of entitlement to service connection for low back disability.  After this claim was denied in a November 2001 rating decision, the RO provided the Veteran notice of the decision and notice of his appellate rights via a November 2001 letter.  Despite receiving this notification, the Veteran did not perfect an appeal.  Further, the Veteran did not submit new and material evidence during the appeals period following the November 2001 rating decision.  Accordingly, the RO's November 2001 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001), currently, 38 U.S.C.A. § 7105(c) (West 2002): 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In April 2008, the Appellant submitted a claim to reopen the issue of entitlement to service connection for low back disability.  In February 2009, the RO denied reopening the Veteran's claim.  Thereafter, he perfected an appeal to the Board.  RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the November 2001 rating decision is the last final disallowance with respect to the Veteran's claim, the Board must review all of the evidence submitted since then to determine whether the claim of entitlement to service connection for low back disability should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In his October 2000 claim, the Veteran asserted that his current low back disability was due to a fall sometime in 1973 while he was stationed aboard the U.S.S. Meredith.  As demonstrated by the November 2001 rating decision, the RO acknowledged that the Veteran's service treatment records included treatment for a back strain in June 1973.  The RO further acknowledged that the evidence of record demonstrated a current diagnosis of low back disability.  However, the RO denied the Veteran's claim because it found that the record of did not include evidence that established an etiological nexus between the Veteran's June 1973 back strain and his current low back disability.  The Board observes that the Veteran was not provided a VA examination pursuant to his October 2000 claim.

In support of his April 2008 claim to reopen the issue of entitlement to service connection for low back disability, the Veteran asserted that he fell in the shower in February 1973.  Indeed, the evidence of record included a February 1973 service treatment report wherein the Veteran was treated for a left shoulder laceration due to a fall in the shower.  The Veteran also submitted a variety of other statements wherein he essentially claimed that his current low back disability is related to the rigors of his active duty, including boot camp, training, and service aboard various Navy vessels. 

Upon further review of the Veteran service treatment records, the Board observed that the Veteran was involved in a physical altercation in December 1973.  During this altercation, the Veteran was struck in the back of the head with a billiards cue and lost consciousness for an unknown amount of time.

Separate service treatment records dated in December 1973 showed that the Veteran fell during a physical altercation, injuring his right shoulder near his right scapula.  He complained of "severe pain" with a history of one week.  Upon physical examination, there was tenderness with some small spasm.  A subsequent x-ray examination was negative.  The impression was musculoskeletal strain and soreness secondary to the fight.

According to a May 1974 service treatment record, the Veteran was involved in a motor vehicle accident.  As a result of this accident, the Veteran sustained many "wounds and abrasions covering his back."  

During the pendency of this appeal, the Veteran also asserted that a back disability was evidenced by his service treatment records dated in November 1974.  A service treatment record, dated in November 1974, show that he complained of pain in the upper right quadrant of his back, near his shoulder.  The impression was possible mild or early tuberculosis; however, subsequent treatment records demonstrate ongoing complaints of pain.  According to a February1975 service treatment report, the impression was unknown etiology.

According to September and October 1975 service treatment reports, the Veteran was involved in a physical altercation wherein he was struck by a can and his right ear was cut by a knife.

The Board recognizes that the above-discussed evidence was of record at the time of the November 2001 rating decision.  The Board further recognizes that this evidence does not remedy the basis for the November 2001 denial (i.e., that there was no competent evidence of an etiological nexus between the Veteran's in-service injury and his current low back disability).  However, in June 2014, the Veteran testified at a Board hearing that he sustained a back injury during his active duty and that he experienced low back pain ever since then.  The Veteran stated that the injury occurred when he attempt to lift an object.  Generally, the credibility of the evidence is presumed for the purpose of reopening a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).

Based on the above, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for low back disability.  Given that there is medical evidence of record showing degenerative changes, which may include arthritis of the lumbar spine and given that arthritis is listed as a chronic condition under section 3.309(a) of VA regulations, his assertions as to experiencing a continuity of low back symptomatology since an in-service injury represent a theory of entitlement to service connection that was not addressed in the November 2001 rating decision.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), (b), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, his assertions, in concert with the other evidence of record, constitute new and material evidence.  In determining that the evidence submitted since the November 2001 rating decision is both new and material, the Board also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  See Shade, 24 Vet. App. at 117.

Further development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for low back disability is addressed in the remand portion of the decision below.



ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for low back disability is reopened, and to this extent only, the claim is granted.


REMAND

I. Low Back Disability

The Veteran was not provided a VA examination pursuant to his April 2008 claim to reopen the issue of entitlement to service connection low back disability.  The evidence of record included current diagnoses low back disability.  Additionally, the Veteran's service treatment records demonstrated that he experienced several in-service injuries, including physical altercations and a motor vehicle accident.  Finally, the Veteran testified that he experienced ongoing low back pain since the in-service injury.  The Board finds that the Veteran's statements are sufficient to show that there is an indication of an association between the Veteran's in-service injuries and his current low back disability.  As such, in order for VA to satisfy its duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Acquired Psychiatric Disability, to Include PTSD

In a July 2013 deferred rating decision, the RO indicated that the Veteran should be provided a VA examination pursuant to his claim of entitlement to service connection for PTSD (which, as discussion in the Introduction, has been re-captioned to include acquired psychiatric disability other than PTSD).  Prior to scheduling the VA examination, the RO indicated that there was only one verified in-service stressor and that the examiner's opinion should be limited to assessing whether the Veteran's PTSD was associated with that stressor.  The RO identified the only verified stressor as the September 1975 physical altercation wherein the Veteran sustained a laceration by a knife to his right ear.

In August 2013, the Veteran underwent a VA examination.  During the examination, the Veteran described several in-service stressors: (1) an un-verified version of the September 1975 physical altercation that involved three terrorists chasing a fellow service member, being confronted by the terrorists who were armed with M-16s, getting into a fight, injuring his right ear, and running off into a jungle; (2) an un-verified event involving the Veteran witnessing a helicopter being shot down by friendly fire from the battleship on which he was stationed, killing all service members aboard the helicopter; (3) an un-verified event wherein the Veteran claimed he "pick[ed] up" 12 dead bodies; (4) an un-verified event involving service members jumping overboard/abandoning ship because they did not want to serve in Vietnam and the captain informing everyone that no rescue mission would be launched to save those that jumped overboard/abandoned ship; (5) an un-verifiable event wherein the Veteran witnessed a fellow service member being over-worked to such an extent that he fell asleep on the job, caused an accident, and was "put to die"; and (6) and the rigors of his active duty, including assigned tasks while serving in the boiler room of the vessels on which he served.  Ultimately, the examiner rendered a diagnosis of PTSD and opined that it was at least as likely as not that the Veteran's PTSD was related to his "identified combat-related stressors."

In addition, contrary to the RO's conclusion, the Veteran experienced more than one in-service stressor that was verified by the evidence of record.  Although the Veteran did not specifically raise these stressors in connection with his claim, the Board finds that they are reasonably raised by the record.  In addition to the September 1975 physical altercation wherein his right ear was lacerated by a knife, the Veteran was also involved in another other physical altercation in December 1973 wherein he was struck in the back of the head with a billiards cue.  Further, a May 1974 service treatment record demonstrated that the Veteran was involved in a motor vehicle accident.  

Given that the August 2013 VA examiner considered un-verified stressors, un-verifiable stressors, and un-verified versions of stressors, and given that the examiner did not consider all of the verified stressors and verified versions of the stressors, the Board finds that the August 2013 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  Additionally, the Board finds that the August 2013 VA examination is not adequate because the examiner did not address whether the Veteran experienced acquired psychiatric disabilities other than PTSD and, if so, whether any was etiologically related to his active duty.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request from the Veteran a comprehensive statement containing as much detail as possible regarding (a) the December 1973 altercation wherein he was struck in the head with a billiards cue; (b) the May 1974 motor vehicle accident; and (c) the December 1975 physical altercation wherein he sustained a laceration to the right ear.  The Veteran must be asked to provide specific details of these events and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The Veteran must be advised to submit any verifying information that he can regarding each stressor, such as statements of fellow service members.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The AOJ must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2013); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (2013).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressors.

The AOJ must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The AOJ must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty.  

Additionally, the examiner must opine as to whether any psychiatric disorder found other than PTSD is causally or etiologically related to the Veteran's active duty, to include any incident therein.  In so doing, the examiner must specifically review and discuss the other non-PTSD diagnosis of record, as well as the January 1977 VA examination that resulted, in part, in a diagnosis of anxiety reaction, mild.

The examination report must include a complete rationale for all opinions expressed.

3.  The AOJ should also provide the Veteran a VA examination with respect to his low back disability.  The Veteran's claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any low back disability present.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether any low back disability present was incurred in or due to his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions, as well as the documented in-service physical altercations, falls, and motor vehicle accident.  Further, the examiner must consider and discuss the Veteran's treatment and work histories, including the 1993 motor vehicle accident.
A complete rationale for any conclusion rendered must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the related claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


